149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.THE FARMERS AND MERCHANTS BANK, Stuttgart, Arkansas, Appellant,v.ST. PAUL FIRE AND MARINE INSURANCE COMPANY, St. Paul,Minnesota, Appellee.
No. 97-4069.
United States Court of Appeals, Eighth Circuit.
Submitted: May 7, 1998.Filed: May 11, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The Farmers and Merchants Bank appeals from the district court's1 adverse grant of summary judgment in its diversity action against St. Paul Fire and Marine Insurance Company.  Upon review of the record and the parties' submissions on appeal, we affirm for the reasons set forth in the district court's opinion.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas